DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1. 	Claim(s) 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
1.1.	Claim 2 recites the limitation “the Hall plate source may be an alternating current signal”, however, it is unclear how a solid structure as the “the Hall plate” could be an electrical signal such as the “an alternating current signal”.
1.2. 	Claim 2 further recites the limitations “the Hall plate source” in line 1. There is insufficient antecedent basis for this limitation in the claim.

2. 	Claim(s) 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
2.1.	Claim 5 recites the limitation “the Hall plate source may be an alternating current signal”, however, it is unclear how a solid structure as the “the Hall plate” could be an electrical signal such as the “an alternating current signal”.
2.2. 	Claim 5 further recites the limitations “the Hall plate source” in line 1. There is insufficient antecedent basis for this limitation in the claim.

3. 	Claim(s) 8-9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
3.1. 	Claim 8 further recites the limitations “the cantilever beam” in line 4. There is insufficient antecedent basis for this limitation in the claim.
3.2. 	Furthermore, claim 9 is also rejected because it further limits and depends on claim 8.

Examiner’s Note
4.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claim(s) 1 and 2 are/is rejected under 35 U.S.C. 103 as being unpatentable over Priel et al (Pub. No.: US 2013/0249616 hereinafter mentioned as “Priel”) in view of AUSSERLECHNER et al. (Pub. No.: US 2015/0015249 hereinafter mentioned as “Ausserlechner”).

As per claim 1,  Priel, in the embodiment of Fig. 4 that includes Fig. 3, discloses:
A capacitive sensor device (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use) comprising:
a differential amplifier (Fig. 3, see the difference amplifier OA. Also see [0033]) used as a single ended amplifier with an analog to digital converter (Fig. 3, see the Analog-to-Digital Converter ADC. Also see [0040] and [0033]);
a voltage source (Fig. 3, see the voltage source 12. Also see [0027]) providing a reference threshold voltage (see [0033]); and
additional switching transistors (Fig. 3, see the elementary switching transistors PM of power gating switch 11. Also see [0028]) that can change a state between a high and low impedance (see [0025]).
Priel does not explicitly disclose the two Hall sensor plates.
However, Ausserlechner further discloses the two Hall sensor plates (see [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to “the two Hall sensor plates” disclosed by Ausserlechner into Priel, with the motivation and expected benefit related to improving the system and measurements by providing high performance in view of sensitivity, lifetime, etc. at low expenses are desirable (Ausserlechner, Paragraph [0002]).
Furthermore, Priel states that “Other technologies exist, such as magnetic (using for instance a Hall Effect sensor) and could be used instead of the shunt resistor” (Abrahamson, Paragraph [0105]).
Furthermore, Priel states that “the composition of the current-sense block 21 and of the switch control block 22 may be modified without departing from the scope of the present invention” (Priel, Paragraph [0073]).

As per claim 2,  the combination of Priel and Ausserlechner discloses the device of claim 1 as described above.
Priel further discloses: 
wherein the Hall plate source may be an alternating current signal (Fig. 3, see the voltage source 12 that provides an AC current or a DC current. Also see [0027]), or with switches that may be used to create an alternating current signal (Fig. 3, see the elementary switching transistors PM of power gating switch 11 output a current that could be AC and/or DC. Also see [0028]).

6.	Claim(s) 3 are/is rejected under 35 U.S.C. 103 as being unpatentable over Priel in view of Ausserlechner, and further in view of Fung et al. (Pub. No.: US 2006/0244512 hereinafter mentioned as “Fung”).

As per claim 3, the combination of Priel and Ausserlechner discloses the device of claim 1 as described above.
Priel further discloses the switching transistors as described above but does not explicitly disclose that may be a field effect transistor or other bipolar device. 
However, Fung further discloses that 
the switching transistors may be a field effect transistor or other bipolar device (see [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feature relative to the switching transistors of Priel in view of  Ausserlechner being “a field effect transistor or other bipolar device”, as it is disclosed by Fung, with the motivation and expected benefit related to improving the system and measurements by providing more accurately and actively balance or match voltages supplied (Fung, Paragraph [0020]), and also by providing transistors that are small, inexpensive, require little or no power for operation, have a fast switching time, provide a stable input voltage, and have high efficiency (see, http://bamai.uma.ac.id/2021/07/10/benefits-of-using-a-field-effect-transistor-fet/).

Allowable Subject Matter
7.	Claims 8 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

8.	The following is an examiner's statement of reasons why said claims would be allowable: 
	
9. 	Regarding claim 8, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein:
a U-shaped cantilever embedded in an aluminum planar coil; 
two strain gages on the mechanical structure to detect deflections; and 
additional switching transistors that can change a state between a high and low impedance. 
	
10.	Claims 9 would be allowed if overcoming the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action above due to the fact that it is further limiting and depending on claim 8.

Reasons for Allowability 
11. 	Claims 4, 6, 7 and 10-16 are allowed. 

12.	The following is an examiner's statement of reasons for allowance:
 
13. 	Regarding claim 4, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
conducting electrodes adjacent to the Hall plates, wherein if the electrodes are connected with a conducting closed loop, then a resulting shorted turn will tend to reject alternating current magnetic fields but will not affect a static magnetic field if applied long enough and the shorted turn has sufficient loss.

14.	Claims 6-7 are allowed due to the fact that they further limit and depend on claim 4.

15. 	Regarding claim 10, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
a time interval where the Hall plate electrodes are connected to make a capacitive sensor; and
a switch control that enables the change of switched connections.

16.	Claims 11-16 are allowed due to the fact that they further limit and depend on claim 10.

17.	The prior art of record does not anticipate the limitations of the independent claims.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the allowable subject matter above and the independent claims 4 and 10. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements to achieve the features of the allowable subject matter.

18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Romero (Pub. No.: US 2019/0079143) teaches “A sensor circuit is provided with a chopper-stabilized amplifier circuit configured to receive a signal from at least one magnetic sensing element, a sigma-delta modulator (SDM) configured to receive a signal from the chopper-stabilized amplifier circuit, and a feedback circuit configured to reduce ripple in a signal generated by the chopper-stabilized amplifier circuit” (Abstract).
b)	BILBAO DE MENDIZABAL (Pub. No.: US 2019/0113366) teaches the “A magnetic field sensor is described comprising at least three magnetic flux concentrator sections integrated on a planar substrate, each section being adjacent to at least one of the other sections and being separated by gaps. The sensor comprises at least a first sensing element positioned for sensing flux density in or near the gap between a first section and a second section and at least a second sensing element positioned for sensing flux density in or near the gap between the first section and at least a further section” (Abstract).

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2858